Order issued November 27, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-13-01021-CV
                            ———————————
                        IN RE BRUCE CARTER, Relator


          Original Proceeding on Petition for Writ of Habeas Corpus


                                      ORDER

      Relator has filed a petition for writ of habeas corpus and requested

temporary relief.*

      The Court is of the opinion that relator’s petition requires further

consideration. See TEX. R. APP. P. 52.8(b). Accordingly, the Court grants the

relator’s request for temporary relief. The Sheriff of Harris County is hereby


*
      The underlying lawsuit is In the interest of M.A.R.C., No. 2008-71167 (311th Dist.
      Ct., Harris County, Tex.).
ordered to discharge relator from custody and release relator from the duty to

report to the Harris County jail as directed in the trial court’s contempt order on

relator executing and filing with the Sheriff of Harris County a good and sufficient

bond, conditioned as required by law, in the amount of $500.00. See TEX. R. APP.

P. 52.8(b)(3). This order will remain in effect until the case in this Court is finally

decided or until further order from this Court.

        It is further ordered that the real party in interest shall have until December

18, 2013 to file a response brief, if any, and any relevant portions of the record.

See TEX. R. APP. P. 52.4, 52.7(b), 52.8(b)(1).



Judge’s signature:           /s/ Sherry Radack

Date:                        November 27, 2013




                                           2